921 A.2d 1183 (2007)
Serena M. FARLING, Appellee,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant.
Supreme Court of Pennsylvania.
May 8, 2007.
Harold H. Cramer, Esq., Timothy Peter Wile, Esq., Harrisburg, for Bureau of Driver Licensing.
Paul Bradford Orr, Esq., Carlisle, for Serena Farling.

ORDER
PER CURIAM.
AND NOW, this 8th day of May, 2007, the Order of the Court of Common Pleas of Cumberland County is REVERSED based upon this Court's decisions in Commonwealth v. Mockaitis, 575 Pa. 5, 834 A.2d 488 (2003) and McGrory v. PennDOT, ___ Pa. ___, 915 A.2d 1155 (2007).